Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Darryl Allmond seeks to appeal the district court’s orders denying permission to proceed in forma pauperis and dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Allmond v. Mosely, No. CA-02-1533-A (E.D. Va. Nov. 14, 2002; filed Dec. 16, 2002 & entered Dec. 18, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.